            Case 2:20-cv-02248-TLN-DMC Document 36 Filed 01/15/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11
      JOHN DOE, individually and on behalf of Minor        No: 2:20-cv-02248-TLN-DMC
12    A, Minor B, and Minor C,
13                                                         ORDER
              Plaintiffs,
14
              v.
15
16    BUTTE COUNTY PROBATION
      DEPARTMENT; ROXANNE LARA; and
17    DAWN HOROWITZ-PERSON,
18            Defendants.
19
20
21          Before this Court is Plaintiff John Doe’s (“Plaintiff”) Request to Seal Documents. (ECF No.
22   31-2.) The Court has reviewed Plaintiff’s Request and the supporting declaration of counsel. Pursuant
23   to the Court’s January 5, 2021 Order granting Plaintiff’s Motion to Proceed Under Pseudonyms and to
24   Redact or Seal Identifying Documents (ECF No. 28) and good cause appearing, Plaintiff’s Request is
25   hereby GRANTED. See, e.g., Four in One Co. v. S.K. Foods, L.P., No. 2:08-cv-03017-KJM-EFB,
26   2014 WL 4078232, at *2 n.1 (E.D. Cal. Aug. 14, 2014).
27          The Clerk of the Court is directed to SEAL Exhibits 1–2 attached to the Declaration of
28   Susannah Lund in Support of Plaintiff’s Motion for Preliminary Injunction filed on January 6, 2021.



                                                       1
            Case 2:20-cv-02248-TLN-DMC Document 36 Filed 01/15/21 Page 2 of 2


 1   (See ECF No. 31-1.) These documents shall remain under seal for the duration of this litigation unless
 2   and until further order of the Court.
 3          IT IS SO ORDERED.
 4   DATED: January 13, 2021
 5
 6
 7
 8                                                               Troy L. Nunley
                                                                 United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                        2
